Citation Nr: 0111136	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-12 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of tattoo 
removal from the left forearm.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel




INTRODUCTION

The veteran had active naval service from January 1961 to 
January 1964.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Oakland Regional Office (RO) February 2000 rating decision 
which denied service connection for PTSD and residuals of 
tattoo removal.

A review of the claims file reveals that the veteran 
initially filed a claim of service connection for residuals 
of left forearm surgery in December 1964.  By February and 
December 1965, October 1966, and October 1967 letters from 
the RO, he was informed that his claim was denied as he 
failed to report for numerous VA medical examinations 
scheduled following the receipt of his service connection 
claim in December 1964.  However, he was never notified of 
his appellate rights in compliance with 38 C.F.R. § 19.25.  
Thus, there was no final decision relative to the claim of 
service connection for residuals of left forearm surgery.  
38 C.F.R. §§ 3.103(f), 3.160(c) (2000).  Nonetheless, he 
failed to pursue his service connection claim within one year 
after the (most recent) October 1967 RO letter informing him 
that no further action would be taken on his claim until he 
would be willing to report for VA medical examination.  Thus, 
his December 1964 service connection claim was abandoned.  
38 C.F.R. § 3.158(a) (2000).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law, redefining 
the obligations of VA with respect to the duty to assist and 
enhancing the duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  VCAA also eliminates the concept of a well-
grounded claim and supersedes the decision of the U.S. Court 
of Appeals for Veterans Claims (the Court) in Morton v. West, 
12 Vet. App. 477 (1999) which had held that VA cannot assist 
in the development of a claim that is not well grounded.  
This change in law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In a claim for disability compensation, the assistance 
provided by VA shall include a medical examination when such 
is necessary to make a decision on the claim.  An examination 
is necessary if the evidence (both medical and lay, including 
statements from the veteran himself) contains competent 
evidence of a current disability or persistent or recurrent 
symptoms of disability; and the evidence indicates that the 
disability or symptoms may be associated with active service, 
but there is insufficient medical evidence for VA to make a 
decision on the claim.  Id. (to be codified at 38 C.F.R. 
§ 5103A(d)).  

In this case, the veteran contends that he has disability of 
the left forearm (consisting of a "tremendous," disfiguring 
scar with tissue and muscle damage) as a result of surgical 
removal of a tattoo in service.  His service medical records 
do show that a tattoo was surgically removed in August 1963, 
and a 21/2 by 4 inch scar on the left forearm was noted on 
service separation medical examination in January 1964.  
Although there is no post-service clinical evidence 
documenting treatment for any chronic disability stemming 
from the tattoo removal, the veteran is competent to state 
that he has observable symptoms (such as disfiguring 
scarring) since surgery in service.  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  Thus, the Board believes 
that a VA medical examination should be performed, including 
a review of the claims file, to determine the nature and 
origin of any chronic residuals of tattoo removal now 
present.  See Suttmann v. Brown, 5 Vet. App. 127 (1993).

Regarding the veteran's claim of service connection for PTSD, 
he initially contended in June 1999 that, as his ship 
"sailed along the coast of Laos" shelling the terrain, he 
observed the shells impact, causing death and severe injury 
to communist soldiers and civilian laborers alike.  More 
recently, he contended that the disorder had its onset as a 
result of his exposure to combat and non-combat-related 
stressors during active service (his reported "combat" 
stressors entail observing prolonged shelling by his vessel, 
the U.S.S. Sproston (DD-577), on "enemy" positions in 
Vietnam in 1963 "most likely the Phu Bai/Hue area" and 
seeing the extensive damage to human life, caused by such 
shelling; his reported non-combat-related stressors consist 
of having been attacked by Japanese "gang" members in the 
winter of 1961, while on liberty during service aboard the 
U.S.S. Sproston, having seen the dead body of a fellow 
shipmate, who was "cooked in a sonar room," and having 
assisted with recovery of various aircraft accident victims.  
(See August 1999 VA Form 21-4138 (JF) and September 1999 
private psychologist counseling report.)  

The record in this case shows that the veteran did not have 
any wartime service, and his service personnel records do not 
indicate that he ever served in the Republic of Vietnam or 
engaged in any combat service.  Accordingly, although PTSD 
was diagnosed by a private psychologist in September 1999 
(its onset was related to in-service stressors as reported by 
the veteran) the veteran's own testimony regarding the 
occurrence of the claimed stressors is insufficient to 
establish that such stressors did in fact occur as described; 
the occurrence of such stressors must be supported by service 
records or other supporting evidence.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994); 38 C.F.R. § 3.304(f).

The Board notes that, in August 1999, the RO requested that 
the veteran provide specific information as to the 
circumstances of the occurrence of the claimed in-service 
stressors giving rise to his PTSD, but by letter dated later 
in August 1999, he indicated that he would rather discuss his 
stressors with a VA psychiatrist during a VA compensation and 
pension examination.  However, as he is not shown to have any 
combat service, it is imperative that the occurrence of the 
alleged in-service stressors be verified prior to the 
scheduling of any VA psychiatric examination.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA 
(to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) are satisfied.

2.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
in association with any psychiatric 
impairment and/or residuals of left 
forearm tattoo removal since service.  
After any necessary authorizations are 
obtained from the veteran, complete 
copies of all relevant VA or private 
reports of medical treatment (not 
already of record) should be obtained by 
the RO and added to the claims folder.

3.  The veteran should be afforded a VA 
medical examination to determine the 
nature and etiology of any residuals of 
left forearm tattoo removal which may 
now be present.  The claims folder must 
be made available to the examiner for 
review in conjunction with this request 
for medical opinion, and any report must 
reflect the examiner's review of 
pertinent evidence in the claims folder.  
The examiner should be asked to provide 
an opinion as to whether any left 
forearm disability found is causally 
related to a tattoo removal in service.  
If any of the foregoing cannot be 
determined, the examiner should so state 
for the record.

4.  With regard to the claimed PTSD, the 
RO should contact the veteran and 
provide him another opportunity to 
identify probative evidence, such as any 
names, dates, or other detailed 
information relevant to the in-service 
events.  After securing any necessary 
release, the RO should assist him in 
obtaining any documentation not already 
associated of record.

5.  The RO should review the file and 
prepare a summary of all claimed 
stressors from service.  An attempt to 
verify the stressors must be made 
through all available sources, to 
include contacting the Navy Department 
to obtain copies of pertinent records 
from the U.S.S. Sproston during the 
period when the veteran was stationed 
there.  If referral to the service 
department or other official source is 
to no avail, the RO should advise the 
veteran to submit alternate forms of 
evidence to support his claim of 
service connection for PTSD in 
compliance with the notification 
requirements specified in Dixon v. 
Derwinski, 3 Vet. App. 261, 263-64 
(1992).  All attempts to obtain the 
above records should be documented in 
the claims file.

6.  Only if exposure to in-service 
stressors is verified, then the veteran 
should be scheduled for a VA 
psychiatric examination to identify his 
symptoms and determine the diagnoses 
and etiology of all psychiatric 
disorders that are found to be present.  
The examination report must reflect a 
review of pertinent material in the 
claims file.  If PTSD is diagnosed, the 
examiner should specify (1) the factors 
relied on to support the diagnosis; (2) 
the specific stressor(s) that prompted 
the diagnosis; and (3) whether there is 
a link between the current 
symptomatology and one or more of the 
in-service stressors.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
All necessary special testing should be 
accomplished.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  If the examiner notes the 
presence of any coexistent psychiatric 
disability, an opinion should be 
provided as to whether such psychiatric 
disability is causally related to 
service.

7.  The RO should carefully review the 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for review.  
The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


